Citation Nr: 0700890	
Decision Date: 01/11/07    Archive Date: 01/24/07

DOCKET NO.  05-08 913	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Coatesville, 
Pennsylvania


THE ISSUE

Whether the appellant has basic eligibility for Department of 
Veterans Affairs (VA) health benefits.




ATTORNEY FOR THE BOARD

L.A. Howell, Counsel


INTRODUCTION

The appellant had service in the Merchant Marines from June 
1947 to March 1956.

This case comes to the Board of Veterans' Appeals (Board) 
from a June 2004 determination by the Department of Veterans 
Affairs (VA) Medical Center in Coatesville, Pennsylvania.


FINDING OF FACT

The appellant served in the Merchant Marines from June 1947 
to March 1956; the appellant had no other active military, 
naval or air service.


CONCLUSION OF LAW

The criteria for recognition of the appellant as having basic 
eligibility for VA health benefits are not met.  38 U.S.C.A. 
§ 101 (West 2002); 38 C.F.R. §§ 3.1, 3.6, 3.7 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

Eligibility for VA benefits is based on statutory and 
regulatory provisions that define an individual's legal 
status as a "veteran of active military, naval or air 
service."  See 38 U.S.C.A. § 101(2), (24); 38 C.F.R. §§ 
3.1(d), 3.6.  In addition, laws and regulations provide that 
certain individuals and groups are considered to have 
performed active military, naval, or air service for purposes 
of VA benefits. See 38 C.F.R. § 3.7.

Under Public Law No. 95-202, § 401, 91 Stat. 1433, 1449-50 
(Nov. 23, 1977) [P.L. 95-202], the service of certain groups 
who rendered service to the Armed Forces of the United States 
shall be considered "active duty for the purposes of all 
laws administered by the Secretary of Veterans Affairs" if 
the Secretary of Defense designates the group for such 
consideration based upon the factors listed in the statute.  

Pursuant to P.L. 95-202, the Secretary of Defense promulgated 
regulations establishing detailed criteria by which to 
determine whether a group qualified for active-duty 
consideration under that Public Law, and delegating to the 
Secretary of the Air Force the power to determine whether 
specific groups so qualify.  

The Secretary of the Air Force determined that the service of 
American Merchant Marines in Oceangoing Service during the 
period from December 7, 1941, to August 15, 1945, would be 
considered active duty.  See 53 Fed. Reg. 2775 (1988); see 
also 38 C.F.R. § 3.7(x)(15) (certifying as "active military 
service" the service of American Merchant Marines in 
Oceangoing Service during the period from December 7, 1941, 
to August 15, 1945).

In this case, the appellant does not contend that he had 
qualifying service from December 1941 to August 1945, rather 
he asserts that service during the Korean Conflict should be 
added to the list of "active military service."  However, 
the Board is bound by the laws and regulations.  There is no 
provision of law which accepts the status of a Korean 
Conflict Merchant Marine as valid active military service for 
VA benefits purposes.  

Here, the law is dispositive of the claim.  Consequently, the 
claim is denied because of lack of entitlement under the law.  
See Sabonis v. Brown, 6 Vet. App. 426 (1994). In view of the 
fact that the appellant had no qualifying military service, 
basic eligibility for VA health benefits have not been met. 

Finally, the Board notes that the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (codified at 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 
5107, 5126 (West 2002)), imposes obligations on VA in terms 
of its duty to notify and assist claimants.  Under the VCAA, 
when VA receives a complete or substantially complete 
application for benefits, it is required to notify the 
claimant and his representative, if any, of any information 
and medical or lay evidence that is necessary to substantiate 
the claim.  

To that end, VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; (3) 
that the claimant is expected to provide; and (4) request 
that the claimant provide any evidence in his possession that 
pertains to the claim.  The appellant was provided with VCAA 
notification in July 2004.

However, there are some claims to which VCAA does not apply, 
including claims based on allegations of clear and 
unmistakable error, see Livesay v. Principi, 15 Vet. App. 
165, 178 (2001), and to claims that turned on statutory 
interpretation.  See Smith v. Gober, 14 Vet. App. 227, 231-2 
(2000).  In another class of cases, remand of claims pursuant 
to VCAA is not required because evidentiary development has 
been completed.  See Wensch v. Principi, 15 Vet. App. 362, 
368 (2001); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).  

Although the Court said in Wensch that VCAA did not apply in 
such cases, it may be more accurate to say that VCAA applied, 
but that its notice and duty to assist requirements had been 
satisfied.  When it is clear that there is no additional 
evidentiary development to be accomplished, there is no point 
in remanding the case.  See Soyini v. Derwinski, 1 Vet. 
App. 541 (1991).  During the drafting of the VCAA, Congress 
observed that it was important to balance the duty to assist 
against the futility of requiring VA to develop claims where 
there was no reasonable possibility that the assistance would 
substantiate the claim.  

For example, wartime service is a statutory requirement for 
VA pension benefits; therefore, if a veteran with only 
peacetime service sought pension, no level of assistance 
would help the veteran prove the claim; and if VA were to 
spend time developing such a claim, some other veteran's 
claim where assistance would be helpful would be delayed.  
See 146 CONG. REC. S9212 (daily ed. Sept. 25, 2000) 
(statement of Sen. Rockefeller).

The Board first notes that this issue hinges on whether the 
appellant has requisite service; thus, because the law as 
mandated by statute, and not the evidence, is dispositive of 
this appeal, the VCAA is not applicable.  See Mason v. 
Principi, 16 Vet. App. 129 (2002); see also Sabonis (where 
application of the law to the facts is dispositive, the 
appeal must be terminated because there is no entitlement 
under the law to the benefit sought.).  As such, no further 
action is required pursuant to the VCAA.


ORDER

The veteran fails to meet basic eligibility for VA health 
benefits.



____________________________________________
J. K. BARONE
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


